Title: To James Madison from Frederick H. Wollaston, 30 January 1802
From: Wollaston, Frederick H.
To: Madison, James


					
						
						Genoa 30 Jany. 1802
					
					My last to the Depart: of State was date 10 June last and directed to your predecessor J. 

Marshall Esqr. whose letter, of 13 Novr: 1800 reached me only the 10 Seper. 1801.  It contained a 

Duplicate of the Introductory letter to this Governt. the original of which was long ago delivered.  

The purport of the present is to inclose the usual list of entrances & Clearances in this Port of 

American vessels during last year.  The peace restored to Europe will probably greatly reduce the 

American trade to these seas especially if the traffic of the US. to the W. I. & S. Am: is restricted as I 

presume will be the case by B. & Span. Govts: & at all events the export from America of W. I. P: will 

seldom be able to stand in competition with the Eng. & Span: Merchants.  The E. I. & China trade 

may however continue to leave room for an extense. traffic to Italy & especially to Genoa.  The 

Carrying trade in these seas will also give employment to advantage to a certain number of Amer: 

Shipping which can be built & navigated at a much cheaper rate than most other Nations; it is 

therefore much to be wished that a peace may be made with Tripoli on honorable terms and that 

a sufficient squadron be constanly kept in the Mediteranean to keep these Barbary Powers quiet & 

prevent them from renewing their extortions when the present subsisting treaties are expired.
					I have nothing here worthy of your detention.  The disposition of this Govt. continues to be 

extremely amicable towards the U S & I make it my Study to cultivate these sentiments.  I have 

hitherto seen none of the U. S Ships of war in this Gulph, which is out of their way & too far distant 

for Tripoline Cruizers to venture surrounded by inimical shores.
					I have written to your predecessor Timy. Pickering & J. Marshall Esqrs. intimating my wish to 

become a naturalized Citizen of the U. S. presuming that my holding a Commission under Govt. will 

be considered as equivalent to a personal residence in the U. S. especially as by the Brit laws Consuls 

being considd. in the same light as the Natives of their  they would derive no Commercial advantage from the Neutrality of their offices.  I hope my intimation 

on that Score will have been duely entered in the proper office.  Should it not have been done 

however I request you to do it effectually if admissible.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
